                                             Case 3:20-cv-06520-JCS Document 4 Filed 09/21/20 Page 1 of 3




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                   5        ELESHA SOTO,                                      Case No. 20-cv-6520-JCS
                                                         Plaintiff,                           ORDER TO SHOW CAUSE WHY
                                   6
                                                                                              CASE SHOULD NOT BE DISMISSED
                                                  v.                                          FOR FAILURE TO PAY FILING FEE
                                   7
                                   8        CHILD PROTECTIVE SERVICES                         ORDER SEALING COMPLAINT AND
                                            DEPARTMENT, et al.,                               REQUIRING REDACTION
                                   9                     Defendants.
                                  10
                                  11   I.      FILING FEE

                                  12           Plaintiff Elesha Soto, pro se, filed this action but has not paid the filing fee. The Clerk
Northern District of California
 United States District Court




                                  13   issued a notice on September 18, 2020 requiring Soto to pay the filing fee or complete an

                                  14   application to proceed in forma pauperis “immediately.” Dkt. 3. Soto is ORDERED TO SHOW

                                  15   CAUSE why the case should not be dismissed for failure to pay the filing fee.

                                  16           Under 28 U.S.C. § 1915, a court may waive the filing fee and allow a plaintiff to proceed

                                  17   in forma pauperis if the plaintiff “submits an affidavit that includes a statement of all assets [the

                                  18   plaintiff] possesses that the [plaintiff] is unable to pay such fees or give security therefor.” 28

                                  19   U.S.C. § 1915(a)(1). Instead of filing the Court’s form application to proceed in forma pauperis,

                                  20   Soto attached the following statement to her complaint:

                                  21                   Self employed as described over the past year business has taken a
                                                       sudden drop within a weekend’s time of 80 percent in damages. Then
                                  22                   a us state wide mandatory mandate shutdown for all salons in the
                                                       state of utah was ordered dropping my business to zero dollars.
                                  23                   Several months I was without any moneys applying for
                                                       unemployment was very difficult and time consuming after three plus
                                  24                   months i received the unemployment back pay to live off of and hold
                                                       the doors open at self employment establishment which again has
                                  25                   dropped to zero again with covid 19 and unemployment checks
                                                       stopped and ongoing disputing its unclear financially. I’m not in a
                                  26                   position to afford legal matters I’m entitled to defend myself and my
                                                       family without going broke or draining all my assets. As it stands the
                                  27                   current opposition is staged for failure and I’m not accepting to allow
                                                       the legal process to drain all my assets and my rights to a fair defence.
                                  28
                                              Case 3:20-cv-06520-JCS Document 4 Filed 09/21/20 Page 2 of 3



                                                       My financial employment income has suffered and is not reliable. I’m
                                   1                   requesting all court fees be waived.
                                   2   See dkt. 1-1 at 7.

                                   3            Although Soto’s statement asserts that she has lost income, it is not a signed affidavit or

                                   4   declaration as required by § 1915, it does not address whether Soto has assets sufficient to pay the

                                   5   filing fee as required by that statute, and it is not an administrative motion to proceed in forma

                                   6   pauperis using the “form available at the Office of the Clerk and on the Court’s website, or an

                                   7   equivalent form” as required by Civil Local Rule 3-10(b). If Soto wishes to be excused from

                                   8   paying the filing fee, she must file the attached application form.1

                                   9            Soto is ORDERED TO SHOW CAUSE why the case should not be dismissed for failure to

                                  10   pay the filing fee. No later than October 19, 2020, Soto must either: (1) pay the filing fee; or

                                  11   (2) file an application to proceed in forma pauperis using the Court’s form.2

                                  12   II.      NAMES OF MINORS
Northern District of California
 United States District Court




                                  13            Soto’s complaint includes the names and dates of birth of two minor children, whose

                                  14   initials are D.G. III and P.J.G. Under Rule 5.2(a) of the Federal Rules of Civil Procedure, public

                                  15   filings in a civil action in federal court must refer to minors only by their initials, and may include

                                  16   only the year of any individual’s date of birth. The complaint is therefore SEALED sua sponte.

                                  17   To complete the public record of this action, Soto is ORDERED to file a corrected version of her

                                  18   complaint, either omitting or redacting the full names and dates of birth of the minors, no later

                                  19   than October 19, 2020. Soto must comply with Rule 5.2 in all future public filings in this action.

                                  20   III.     PRO SE HELP DESK
                                  21            Soto, who is not represented by counsel, is encouraged to contact the Federal Pro Bono

                                  22   Project’s Pro Se Help Desk for assistance as she continues to pursue this case. Lawyers at the

                                  23   Help Desk can provide basic assistance to parties representing themselves but cannot provide legal

                                  24
                                  25   1
                                         The Court recognizes that the application form calls for personal financial information only
                                  26   tangentially related to the merits of the case. If Soto does not wish for such information to be filed
                                       in the public record, she may file an administrative motion to file her application under seal
                                  27   pursuant to Civil Local Rule 79-5.
                                       2
                                         If Soto files an application to proceed in forma pauperis and the Court waives the filing fee, the
                                  28   Court will then review the sufficiency of her complaint under 28 U.S.C. § 1915(e)(2)(B) to
                                       determine whether to order service of process on Defendants.
                                                                                           2
                                           Case 3:20-cv-06520-JCS Document 4 Filed 09/21/20 Page 3 of 3




                                   1   representation. Although in-person appointments are not currently available due to the COVID-19

                                   2   public health emergency, Soto may contact the Help Desk at (415) 782-8982 or FedPro@sfbar.org

                                   3   to schedule a telephonic appointment

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 21, 2020

                                   6                                                ______________________________________
                                                                                    JOSEPH C. SPERO
                                   7                                                Chief Magistrate Judge
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     3
